DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nambu (US 2012/0250973), and further in view of Amiri (US 2019/0320995).
With regards to claim 1, Nambu discloses an X-ray imaging apparatus ([0001]; Fig. 1) comprising: 
2 on which a subject 1 is placed;
an imager [0067] including an X-ray irradiator 4 configured to irradiate the subject 1 with X-rays and an X-ray detector 6 configured to detect the X-rays radiated from the X-ray irradiator and transmitted through the subject 1, the imager being configured to capture a plurality of X-ray images [0072];
a rotating mechanism (drive mechanism 8) configured to change the positions and tilt angles of the X-ray tube 4, the X-ray collimator 5, and the X-ray detector 6 [0068]; 
a moving mechanism configured to move so as to change a relative position of the table to the imager ([0066];”The bed device is provided with a drive mechanism for moving the top board 2.”); and
an image processor 23 configured to generate an image [0075] and splicing the plurality of X-ray images [0161] 
a rotating mechanism (drive mechanism 8) configured to rotate the imager.
Nambu teaches that the image processor generates images at specific frame rates [0075][0082][0084] and further discloses that the C-arm drive mechanism changes the positions and tilt angles of the X-ray tube 4, the X-ray collimator 5, and the X-ray detector 6 [0068]. Further, Nambu teaches that the position of the X-ray tube 4  as the viewpoint, and uses the detector plane of the X-ray detector 6 as a projected planar surface [0091].
Nambu does not specifically disclose an image processor configured to generate a long image, which is longer than each of the plurality of X-ray images, by performing processing of varying magnifications of the plurality of X-ray images based on an amount of relative movement of the table and the imager
and the imaging being performed at a plurality of imaging positions while the table and the imager are moved relative to each other in at least one of a short-side direction or a longitudinal direction of the table in a state in which the imager is rotated such that an optical axis of the X-rays radiated from the X-ray irradiator is inclined with respect to the table.
In the same endeavor, Amiri discloses systems and methods for generating long radiographic views of a patient's anatomy (Abstract). Amiri teaches of generating long calibrated radiographic views of the anatomy of a patient on a surgical table using images obtained using a position-tracked x-ray system [0022][0096]. Amiri disclose that after registering the location and orientation of the anatomical planes, the system may operate to transform new images taken by the system directly onto the registered anatomical planes by applying appropriate warping of the image and/or positional transformation of boundaries of the image.  Such a transformation may correct for the parallax effects caused by changes in the location of the x-ray source during the imaging process [0011][0023]. [0011] discloses that parallax is a displacement in the apparent position of an object viewed along two different lines of sight.  Parallax can cause shifts in the positions of the same features in two X-ray images acquired using different X-ray source positions [0011].
Further, the reference teaches that fiducial features may be selected such that they are easy to identify and image and one or more of the anatomical planes [0105]. Such feature may be the patient's proximal-distal vector on the surgical table defined perpendicular to the mediolateral direction and parallel to the horizontal reference, i.e surgical table or floor of the operating room [0108]. [0133] teaches of acquiring radiographic views to establish the anatomical planes of a patient. The radiographic views are based on the movement of the C-arm to particular orientations and in predetermined alignments with certain boney landmarks [0133]. Additionally, the anatomical planes may serve as virtual base planes for creating long stitched views and/or may be used to create any offset or oblique views with respect to these main anatomical reference planes and/or may be used to assess alignment of portions of a patient's anatomy [0137]. 
In view of Amiri, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Nambu’s apparatus to create long radiographic images which utilizes a reference point or fiduciary marker being a surgical table (to establish a reference point for obtaining relative movement between source, detector and table), transform the generated x-ray images by positional transformation of boundaries of the image to correct for parallax effects (Positional transformation of an image may correlate to image magnification. It would have been obvious to one with ordinary skill within the art to utilize varying image magnification (such as lowering magnification)  to help eliminate artifacts such as  parallax effects due to relative movement between source/detector system.), and further have the source/detector system inclined to create long radiographic images at an oblique angle relative to the subject. The motivation is to obtain long radiographic views of the subject (without image artifacts such as parallax) which would provide accurate anatomical images for surgical operations.

With regards to claim 2, Nambu, in view of Amiri, discloses the X-ray imaging apparatus according to claim 1, wherein the image processor is configured to perform processing of varying the magnifications of the plurality of X-ray images based on at least one of an angle defined by the optical axis of the X-rays radiated from the X-ray irradiator and the longitudinal direction of the table or an angle defined by the optical axis of the X-rays radiated from the X-ray irradiator and the short-side direction of the table, both of which are formed when the optical axis of the X-rays radiated from the X-ray irradiator is inclined with respect to the table, and the amount of relative movement of the table and the imager, and splicing the plurality of X-ray images. (Amiri [0053] in view of the rejection of claim 1)

With regards to claim 3, Nambu, in view of Amiri, discloses the X-ray imaging apparatus according to claim 1, wherein the image processor is configured to perform processing of varying the magnifications of the plurality of X-ray images based on an amount of relative movement of the table and splicing the plurality of X-ray images when imaging is performed while the table is moved in the longitudinal direction of the table in a state in which the optical axis of the X-rays radiated from the X-ray irradiator is inclined with respect to the (Nambu [0066] in view of the rejection of claim 1)

With regards to claim 8, Nambu, in view of Amiri, discloses the X-ray imaging apparatus according to claim 1, wherein
the imager includes a first imager and a second imager configured to capture the plurality of X-ray images in a state in which the second imager is inclined at an angle different from that of the first imager with respect to the subject (Nambu [0222] in view of claim 1);
the rotating mechanism includes a first rotating mechanism configured to rotate the first imager, and a second rotating mechanism configured to rotate the second imager (The rejection of claim 1 applied to one of the multiple detectors disclosed in Nambu [0222]) ; and
the image processor is configured to generate the long image by performing processing of varying the magnifications of the plurality of X-ray images captured by the first imager and splicing the plurality of X-ray images, and (The rejection of claim 1 applied to one of the multiple detectors disclosed in Nambu [0222].

With regards to claim 9, Nambu, in view of Amiri, discloses the X-ray imaging apparatus according to claim 1, wherein the plurality of X-ray images and the long image include images obtained by imaging a lower limb of the subject. (Amiri; [0110]; patient’s legs)

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to does not disclose or reasonably suggest, the X-ray imaging apparatus according to claim 1, wherein the image processor is configured to vary the magnifications of the plurality of a distance between an imaging plane parallel to a detection surface of the X-ray detector and a height position of a region of interest of the subject is the same between the plurality of X-ray images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 2012/0265050)
Hu et al. (US 5,559,847)
Hu et al. (US 2018/0018770)
Schaefer et al. (US 2012/0014582)
Mistretta et al. (US 2005/0123092)
Crawford et al. (US 5,216,601)
Liu et al. (US 2019/0156525)
Hu et al. (US 5,396,528)
Finley (US 2017/0165008)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884